DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Line 3, CHANGE “the glazing” to “a glazing”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 2, REPLACE “wherein” clause with “further comprising:”.   Wherein clause used if “several antennas” has already been specified in the parent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talty et al. (US 2017/0324143).
Regarding claim 1, Talty discloses in figure 3 an antenna system (20) architecture that teaches: an antenna element (30); windshield (22) (windshield can be considered as a glazing to a person skill in the art. Figure 3 also shown the antenna (30) is connected to coaxial cable or a pigtail (see para. 0022) via a connector (38) and the antenna operating under frequency band suitable for communication 
Regarding claim 2, Talty also teaches the antenna can be DSRC or Cellular antenna (para. 0019, line 8-12).
Regarding claim 7, Talty is not clearly teach patch antenna will be used. However, it would be obvious to an ordinary skill in the art at the time the application filing to implement patch antenna in the glaze antenna system to meet the design requirement.  Patch antenna is well known to the ordinary skill in the art.
Regarding claim 10, Talty also teachess the glazing is a windshield (see para. 0019-0020).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Talty as applied to claim 1 above, and further in view of Taicher (USP 9,817,094) and/or Michetti et al. (USP 9,919,496) and/or Di Trapani (USP 5,624,591) and/or Nivano et al. (USP 10,135,114) and/or Hwang et al (USP 8,749,366).
Regarding claim 4, Talty fails to teach or suggest the antenna be located at upper edge of the glazing (or windshield). While, Nivano teaches an antenna arrangement technique that that the antenna be located at upper edge of the windshield (windshield can be similar as glazing). Therefore, it would be 
Regarding claim 8, Talty fails to teach or suggest the antenna be covered.  While, Taicher teaches the technique to cover the antenna by glass or plastic cover (see col. 6 line 31-33). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Taicher’s teaching into Talty’s disclosure to cover the antenna element to protect from the environment.
Regarding claim 9, Talty fails to teach or suggest the glaze be laminated. While Michetti discloses an invention for laminating the glazing (see abstract). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Michetti’s teaching into Talty’s disclosure for laminating the glazing to meet the antenna desired.
Regarding claim 11, Talty fails to teach or suggest the glazing in heated coated windshield. While Di Trapani teach a technique heated windshield for glazing (see col. 1 line 21-40). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Di Trapani’s teaching into Talty’s disclosure to meet the antenna system requirements.
Regarding claim 12, Talty fails to teach or suggest the antenna be located at upper edge of the glazing (or windshield). While, Nivano teaches an antenna arrangement technique that that the antenna be located at upper edge of the windshield (windshield can be similar as glazing). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Nivano’s teaching into Talty’s disclosure to meet the antenna system requirements.
Regarding claim 13, Talty fails to teach or suggest the antenna be covered by the plastic cover.  While, Taicher teaches the technique to cover the antenna by glass or plastic cover (see col. 6 line 31-33). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Taicher’s teaching into Talty’s disclosure to cover the antenna element by the plastic cover to protect the antenna from the environment.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: the antenna element is a 5.8 GHZ to 5.9 GHZ antenna element.
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: several antennas having different frequencies are placed on an outwardly oriented face of the glazing.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: the antenna element is provided on an outwardly oriented face of the glazing and the co-axial cable goes through 4Docket No. 534026US Preliminary Amendmentthe glazing.
Conclusion
571 272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845